Order granting plaintiff’s motion to strike out seven affirmative defenses alleged in the answer, and denying defendant’s cross-motion for judgment on the pleadings under rule 112 of the Rules of Civil Practice, affirmed, with ten dollars costs and disbursements. We do not pass upon the plaintiff’s right to the various forms of relief demanded in the complaint. We hold merely, as far as the complaint is concerned, that a cause of action is stated. (Adrico Realyy Corp. v. City of New York, 250 N. Y. 29; Moss Estate, Inc., v. Town of Ossining, 268 id. 114.) Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ., concur.